Citation Nr: 1620625	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-46 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.  

In February 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment records that are relevant to the claim and a copy of the April 2013 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the prior directives from the February 2014 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

The Veteran indicated that he was treated by a private primary care physician in a November 2010 statement.  In December 2010, the AOJ requested that the Veteran complete and return a VA Form 21-4142, Authorization for Release of Information, in order to obtain the private treatment records.  Thereafter, the Veteran completed and returned the form to the AOJ in December 2010.  In January 2011 correspondence, the AOJ informed the Veteran that the private treatment records had been requested.  As noted in the February 2014 remand, notations in the claims file indicated that the records were available in the Veteran's electronic claims file.  However, a review of the Veteran's Virtual VA and VBMS claims files did not show any private treatment records.  Therefore, the Board remanded the case to the AOJ to obtain those outstanding private treatment records and associate them with the Veteran's claims file.

In March 2014, the Appeals Management Center (AMC) sent the Veteran a letter with an authorization form for non-VA providers.  The Veteran was specifically asked to provide an authorization to enable the AMC to obtain all outstanding private treatment records from his private primary care provider, as identified in the December 2010 VA Form 21-4142.  In March 2014, the Veteran returned the completed authorization form with the requested information, including the physician's name and address.  However, it does not appear that the AOJ requested these records.  Rather, in April 2014, the AMC and the Veteran exchanged phone calls.  During a phone call from the Veteran, the AMC asked the Veteran if he had any private medical records that he wanted the AMC to obtain on his behalf.  The Veteran replied that he had no private medical records and that all of his treatment had been at the VA Medical Center (VAMC).  The Veteran's report that he had no private treatment records directly contradicts his previous statements that he was treated for his left shoulder disorder by the private physician in Tupelo, Mississippi, in 2010. See November 2010 statement, December 2010 and March 2014 VA Form 21-4142s.  Therefore, the case must be returned to the AOJ to seek to obtain the outstanding private treatment records from Dr. K.K. (initials used to protect privacy) from Access Family Health in Tupelo, Mississippi, pertaining to treatment for the Veteran's left shoulder in 2010.

In addition, in a July 2014 statement, the Veteran reported that he had an x-ray of his left shoulder on July 14, 2014, at the Oklahoma VAMC.  He indicated that his treating physician told him that the x-ray showed that his current left shoulder problems were related to an old injury.  A review of the record shows that this x-ray report has not been associated with the Virtual VA or VBMS claims files.  Therefore, on remand, all outstanding VA treatment records, to include the July 2014 x-ray report, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for identifying information related to private treatment provider, Dr. K.K. (initials used to protect privacy), as identified in a November 2010 statement and December 2010 and March 2014 VA Form 21-4142s.

The AOJ should also secure any outstanding, relevant VA medical records.  A specific request should be made for a July 2014 VA x-ray of the left shoulder from the Oklahoma City VAMC.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




